—In consolidated tax certiorari proceedings pursuant to RPTL article 7 to review real property tax assessments for the tax years 1993-1994 through 1999-2000, the appeal is from an order and judgment (one paper) of the Supreme Court, Nassau County (Rossetti, J.), entered July 26, 2000, which reduced the real property tax assessments on the subject property for each of the above tax years.
Ordered that the order and judgment is affirmed, with costs.
Contrary to the appellants’ contention, the appraisal evidence submitted by the petitioner was adequate to sustain its burden of overcoming the presumption of validity attaching to the tax assessment (see, Matter of FMC Corp. v Unmack, 92 NY2d 179, 191). Once the initial burden was met, the presumption disappeared, and the court properly considered the entire record in order to arrive at a fair and realistic value for the subject property (see, Matter of P.G.C. Assocs. v Assessors of Town of Riverhead, 270 AD2d 272, 273). S. Miller, J. P., Luciano, Schmidt and Smith, JJ., concur.